DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 11, 12, 21-24, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2016/0299240 A1).

Regarding claims 1, 4, 21, 24 and 28, Cho discloses a gamma-ray emission imaging apparatus and method of operation (Figs.1-4), including processing circuitry configured to:
a) obtain calibration data of ionizing radiation incident at a detector 105 of a gamma-ray imager 100, where the calibration data includes a first energy spectrum (Fig.4) acquired when a detector (Sensor A) is irradiated via radiation from a radioisotope (Lu-176) in a scintillator crystal 202 of the gamma ray imager 100; and
b) determine an energy calibration in which first and second energy signals corresponding to first and second spectral features (307 keV and 202 keV emission peaks) are applied to a nonlinear energy correction to generate first and second calibrated energy signals corresponding to first and second calibrated spectral features having different distances on an energy scale between the first and second calibrated spectral features as compared to the first and second spectral features (par.0067); where
c) the energy calibration being performed by adjusting parameters of the nonlinear energy correction (A and B, Eq.1) to optimize agreement between locations, on the energy scale, of first and second reference spectral features of a reference spectrum that represents absorbed radiation energy (the known 307 keV and 202 keV spectral peaks) and locations, on the energy scale, of the first and second calibrated spectral features.

With respect to claims 2 and 22, Cho further discloses acquiring counts from background radiation emitted from the scintillator crystal during a time between imaging scans during which the gamma-ray imager is not being used for imaging (par.0054), the acquired counts being the calibration data used to determine the energy calibration.

With respect to claims 3 and 23, Cho further discloses that at least one of the first and second reference spectral features is an edge (Cho relies upon edge detection, see at least par.0056 where the timing calibration relies upon optimal edge detection voltage thresholds).

With respect to claims 7 and 27, Cho further discloses an objective function used to optimize the agreement between locations, on the energy scale, of the first and second reference spectral features and the locations, on the energy scale, of the first and second calibrated spectral features, the objective function representing agreement between a reference histogram of the reference spectrum and an energy corrected histogram generated by applying the nonlinear energy correction (Eq.1) to the first energy spectrum (a Gaussian fit, like any fitting function, is routinely performed through an iterative process where the parameters are iteratively adjusted to converge to a best-fit of the ground truth as defined by an objective function, a.k.a., a convergence criterium).

With respect to claims 11 and 12, Cho further discloses that the gamma-ray imager is a PET scanner (Fig.1 and Title), and thus:
d) obtains emission data from a medical-imaging scan generated using the gamma-ray imager;
e) filters the emission data to omit counts for which a corrected energy value falls outside an energy window that spans 511 keV; and
f) reconstructs a tomographic image using the filtered emission data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 1 above, in view of Rothfuss (US 2015/0301201 A1).

With respect to claim 9, Cho does not specifically disclose the practice of determining whether to update the calibration.
Rothfuss teaches the practice of detecting when to update an energy calibration (Fig.2) by:
d) obtaining additional calibration data using the radioisotope (step 240, Lu-176 background), the additional calibration data being acquired after the energy calibration 220 has been determined (Fig.2);
e) applying the energy calibration to the additional calibration data to determine corrected energies of the first and second spectral features in the additional calibration data (measured data is acquired by detectors using the current calibration, step 240, pars.0029-0031); and
f) signaling to update the energy calibration when a difference between locations of the first and second reference spectral features and locations of the first and second spectral features determined using the additional calibration data satisfies a recalibration criterion (step 242, par.0032).
In this manner, the system may be monitored in real-time for calibration compliance in a cost-effective and convenient manner (par.0038), thus minimizing personnel time and avoiding subjecting a patient to radiation and the long imaging times that must be repeated due to an out-of-spec imager.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Cho to detect when to update the energy calibration, as taught by Rothfuss, in order to optimize online time and prevent unnecessary imaging and calibration procedures, as taught by Rothfuss.

With respect to claim 10, both Cho and Rothfuss teach that the first reference spectral feature is a peak in the reference spectrum (either the 307 keV peak or the 202 keV peak in the case of Cho).

Allowable Subject Matter
Claims 5, 6, 8, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With respect to claims 5 and 25, the prior art neither teaches nor reasonably suggests the additional limitation that the calibration further includes a third spectral feature including an edge at 597 keV in the measured energy spectrum of Lu-176, as required by the combination as claimed in each claim.  The prior art generally suggests using either one or more of the prominent lower-energy decay lines (307 keV, 202 keV, and to a lesser extent, 88 keV and 400 keV, see US patent documents to Cho and to Zhao), or using the summed output peak from the detectors (597 keV), but not both of the edge of the summed output peak and two or more of the lower energy decay peaks.

With respect to claims 6 and 26, the prior art neither teaches nor reasonably suggests the additional limitation that the calibration further includes spectral features that include a combination of an emission peak and one or more of a backscatter peak and Compton edge, as required by the combination as claimed in each claim.  Backscatter and Compton phenomena are generally filtered out, where reliable emission peaks of known energies and relative intensities are routine for energy calibration.

With respect to claim 8, the prior art neither teaches nor reasonably suggests the additional limitation that the energy calibration is additionally performed with a second energy spectrum corresponding to either Ge-68 or F-18, as required by the combinations as claimed.  The prior art generally teaches using external sources or intrinsic sources for energy calibration as defined by parent claim 1, but not both.  When using external sources, the intrinsic sources are typically sampled for subtraction from the spectrum used for calibration as a typical background subtraction (see US patent documents to Laurence).  Others use the intrinsic spectrum for flagging the need for energy calibration, but perform the energy calibration with external sources (see US patent documents to Rothfuss).  In the case of Cho, an external Ge-68 source is used to verify the coincidence calibration (Fig.10) and is silent regarding its use for energy calibration.
Response to Arguments
Applicant's arguments with respect to the anticipation of claims 1 and 21 have been fully considered but are moot in view of the new grounds of rejection.
Specifically, the Examiner acknowledged in the Interview Summary mailed 2/22/2022 that Wagadarikar did not appear to perform a nonlinear energy correction as required by the claims as amended, where the distances between the peaks on an energy scale before and after calibration are different.  In the case of Wagadarikar, an applied voltage was optimized, where the change in voltage shifted the entire measured spectrum equally.  As such, the rejection, and the finality of the Action, has been withdrawn.
Previously-cited US patent documents to Cho, by contrast, specify a nonlinear energy correction by fitting parameters A and B of a nonlinear relationship between the detected energy Em from the scintillation event and the energy of the corresponding incident gamma ray Enc to optimize agreement of an energy spectrum acquired by the detector of the intrinsic LSO scintillator background emission to the reference spectrum of Lu-176 (307 keV and 202 keV).  In this manner, the distances, on an energy scale, between the raw 307 keV and 202 keV peaks in the acquired spectrum will change after calibration.
The allowable subject matter remains the same, and for substantially the same reasons.  As such, the reasons have been copied into this action for Applicant’s convenience.  With respect to claim 8, the Examiner further noted that Cho does recite the use of Ge-68 as an external radioisotope calibration source; however, it is only in the context of calibrating the coincidence timing response of the detector as a comparison to using the Lu-176 decay spectrum.  There is no mention of using any external source to perform the nonlinear energy calibration of the detector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884